DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The references cited in the IDS have been considered by examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: DISPLAY PANEL HAVING A RESET CONTROL CIRCUIT.

35 USC 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim limitation “first reset module,” “first control module,” “data write module,” “second reset module,” and “second control module” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “module” coupled with functional language “connected” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1-20 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: first transistor (first reset module); second transistor (first control module); third transistor (data write module); fifth transistor (second reset module); sixth transistor (second control module), (see specification [0058 and 0062]).  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 13-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Peng et al (U.S. Patent No. 2019/0096327).

	Regarding claim 1, Peng discloses a display panel, comprising a pixel driving circuit (fig. 4) and a reset control circuit (i.e. circuit which outputs third scan signal Scan3), wherein the pixel driving circuit comprises a light-emitting element (oled), a first reset module (T6), a first control module (T4), a data write module (T3), a driving transistor (DT), a second reset module (T1), and a second control module (T5), and wherein a control terminal of the first reset module (T6) is electrically connected to an output terminal of the reset control circuit (i.e. circuit which outputs signal Scan3 to the transistor T6), a first terminal of the first reset module (T6) is electrically connected to a reset voltage terminal (Vint1 or Vint2), a second terminal of the first reset module (T6) is electrically connected to a first electrode (N3) of the light-emitting element (oled), a second electrode of the light-emitting element (oled) is electrically connected to a first constant voltage terminal (VEE), a control terminal of the second reset module (T1) is electrically connected to a first scan signal terminal (Scan1), a first terminal of the second reset module (T1) is electrically connected to the reset voltage terminal (Vint1 or Vint2), a second terminal of the second reset module (T1) is electrically connected to a gate of the driving transistor (DT), a control terminal of the data write module (T3) is electrically connected to a second scan signal terminal (Scan2), a first terminal of the data write module (T3) is electrically connected to a data signal terminal (Data), a second terminal of the data write module (T3) is electrically connected to a first electrode (N2) of the driving transistor (DT), a control terminal of the first control module (T4) is electrically connected to a light emission signal terminal (EM1), a first terminal of the first control module (T4) is electrically connected to a second constant voltage terminal (VDD), a second terminal of the first control module (T4) is electrically connected to the first electrode (N2) of the driving transistor (DT), a control terminal of the second control module (T5) is electrically connected to the light emission signal terminal (EM2), a first terminal of the second control module (T5) is electrically connected to a second electrode of the driving transistor (DT), and a second terminal of the second control module (T5) is electrically connected to the first electrode (N3) of the light-emitting element (oled), (fig. 4, [0070, 0075, 0080, 0081 and 0088]); 
wherein in an initial reset stage (P1) of the pixel driving circuit, the reset control circuit (i.e. circuit for outputting signal Scan3) is configured to control the first reset module (T6) to be turned on and apply a reset voltage (Vint1 or Vint2) of the reset voltage terminal to the first electrode of the light-emitting element (oled), and the first scan signal terminal (Scan1) is configured to control the second reset module (T1) to be turned on and apply the reset voltage (Vint1 or Vint2) to the gate of the driving transistor (DT), (figs. 4 and 10a, [0106]); and 
wherein in a data write stage (P2) of the pixel driving circuit, the reset control circuit (i.e. circuit for outputting signal Scan3) is configured to control the first reset module (T6) to be turned on and apply the reset voltage (Vint1 or Vint2) to the first electrode of the light-emitting element (oled), and the second scan signal terminal (Scan2) is configured to control the data write module (T3) to be turned on and write a data signal (Data) of the data signal terminal to the gate of the driving transistor, (figs. 4 and 10a, [0107]).

Regarding claim 13, Peng discloses wherein the first reset module (T6) comprises a first transistor (T6), a gate of the first transistor is electrically connected to the output terminal of the reset control circuit (i.e. circuit for outputting signal Scan3), a first electrode of the first transistor (T6) is electrically connected to the reset voltage terminal (Vint1 or Vint2), and a second electrode of the first transistor (T6) is electrically connected to the first electrode (N3) of the light-emitting element (oled), (fig. 4, [0088]).

	Regarding claim 14, Peng discloses wherein the pixel driving circuit further comprises a threshold compensation module (T2) and a retention module (C1), a control terminal of the threshold compensation module (T2) is electrically connected to the second scan signal terminal (Scan2), a first terminal of the threshold compensation module is electrically connected to the gate (N1) of the driving transistor (DT), and a second terminal of the threshold compensation module (T2) is electrically connected to the second electrode of the driving transistor (DT); and 
a first terminal of the retention module (C1) is electrically connected to the second constant voltage terminal (VDD), and a second terminal of the retention module (C1) is electrically connected to the gate of the driving transistor (DT), (fig. 4, [0074 and 0076]).

	Regarding claim 15, Peng discloses wherein the first control module comprises a second transistor (T4), the data write module comprises a third transistor (T3), the threshold compensation module comprises a fourth transistor (T2), the second reset module comprises a fifth transistor (T1), the second control module comprises a sixth transistor (T5), and the retention module comprises a storage capacitor (C1); 
a gate of the second transistor (T4) is electrically connected to the light emission signal terminal (EM1), a first electrode of the second transistor is electrically connected to the second constant voltage terminal (VDD), and a second electrode of the second transistor is electrically connected to the first electrode (N2) of the driving transistor (DT), (fig. 4, [0080]); 
a gate of the third transistor (T3) is electrically connected to the second scan signal terminal (Scan2), a first electrode of the third transistor is electrically connected to the data signal terminal (Data), and a second electrode of the third transistor (T3) is electrically connected to the first electrode (N2) of the driving transistor (DT), (fig. 4, [0075]); 
a gate of the fourth transistor (T2) is electrically connected to the second scan signal terminal (Scan2), a first electrode of the fourth transistor is electrically connected to the gate of the driving transistor (DT), and a second electrode of the fourth transistor (T2) is electrically connected to the second electrode of the driving transistor (DT), (fig. 4, [0074]); 
a gate of the fifth transistor (T1) is electrically connected to the first scan signal terminal (Scan1), a first electrode of the fifth transistor is electrically connected to the reset voltage terminal (Vint1 or Vint2), and a second electrode of the fifth transistor (T1) is electrically connected to the gate of the driving transistor (DT), (fig. 4, [0070]); 
a gate of the sixth transistor (T5) is electrically connected to the light emission signal terminal (EM2), a first electrode of the sixth transistor is electrically connected to the second electrode of the driving transistor (DT), and a second electrode of the sixth transistor (T5) is electrically connected to the first electrode of the light-emitting element (oled), (fig. 4, [0081]); and 
a first plate of the storage capacitor (C1) is electrically connected to the second constant voltage terminal (VDD), and a second plate of the storage capacitor (C1) is electrically connected to the gate of the driving transistor (DT), (fig. 4, [0076]).

	Regarding claim 16, Peng discloses wherein in the initial reset stage (P1), a first scan turn-on signal (Scan1) is input to the first scan signal terminal of the pixel driving circuit; and 
in the data write stage (P2), a second scan turn-on signal (Scan2) is input to the second scan signal terminal of the pixel driving circuit, (fig. 10a, [0106-0107]).

	Regarding claim 17, please refer to claim 1 for details.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peng in view of Huang et al (U.S. Patent Pub. No. 2021/0193036).

	Regarding claim 12, Peng discloses everything as specified above in claim 1.  However, Peng does not mention a display region and a bezel region.
	In a similar field of endeavor, Huang teaches comprising a display region (11a) and a bezel region (11b), wherein the bezel region (11b) is located at periphery of the display region (11a), (fig. 2, [0036]); 
the pixel driving circuit (100) is located in the display region (11a), and the reset control circuit (103) is located in the bezel region (11b); and 
a plurality of pixel driving circuits (100) in a same row share a same reset control circuit (scan driver circuit 103), (fig. 2, [0042 and 0060]).
	Therefore, it would have been obvious to one of ordinary skills in the art at the effective filing date of the claimed invention to modify Peng, by specifically providing the display region and the bezel region, as taught by Huang, for the purpose of having a better display effect, [0005].

	Allowable Subject Matter
Claims 2-11 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons for Allowance
Claim 2, none of the prior art of record teaches alone or in combination the limitation “wherein the reset control circuit comprises a first reset control module and a second reset control module, a first terminal of the first reset control module is electrically connected to a first voltage signal terminal, and a second terminal of the first reset control module is electrically connected to the output terminal of the reset control circuit to control the first reset module to be turned on; and a first terminal of the second reset control module is electrically connected to a second voltage signal terminal, and a second terminal of the second reset control module is electrically connected to the output terminal of the reset control circuit to control the first reset module to be turned off.”

	Claims 3-9 are dependent upon claim 2 and are allowed for the reason set forth above in claim 2. 

	Claim 10, none of the prior art of record teaches alone or in combination the limitation “comprising a display region, wherein the pixel driving circuit and the reset control circuit are both located in the display region, and a number of pixel driving circuits is greater than or equal to a number of reset control circuits.”

	Claim 11 is dependent upon claim 10 and is allowed for the reason set forth above in claim 10. 

	Claim 18 is similar to claim 2 and is allowed for the reason set forth above in claim 2. 

	Claims 19-20 are dependent upon claim 18 and are allowed for the reason set forth above in claim 18. 




Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG D PHAM whose telephone number is (571)270-5573. The examiner can normally be reached Monday - Friday: 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh D Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LONG D PHAM/Primary Examiner, Art Unit 2691